Citation Nr: 0830624	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-01 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance (A&A) or being 
housebound.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1973 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from am August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
December 2005.  A statement of the case was issued in 
November 2006, and a substantive appeal was received in 
December 2006.  

Although the appeal also originally included the issue of 
entitlement to nonservice-connected pension, this benefit was 
granted by rating decision in August 2005 and is therefore no 
longer in appellate status.	


FINDINGS OF FACT

1.  The veteran is not in a nursing home, is not blind in 
either eye, and is not shown to be in need of the regular aid 
and attendance of another person.

2.  The veteran does not have a single disability evaluated 
as 100 percent disabling, and she is not permanently 
housebound because of a disability.  


CONCLUSION OF LAW

The criteria for special monthly pension based upon the 
veteran's need for the regular aid and attendance of another 
person or on account of being housebound have not been met.  
38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.351, 
3.352(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in February 2005.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

While the notification did not advise the veteran of the laws 
regarding assignment of the effective date for any grant of 
SMP, given that the veteran is not entitled to SMP, as 
explained in further detail below, the failure to provide 
such notice can not serve to prejudice her in this appeal.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

Duty to Assist

VA has obtained service, VA, and private treatment records; 
and assisted the veteran in obtaining evidence.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran and her representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

38 U.S.C.A. § 1521 provides that each veteran of a period of 
war who meets the service requirements of this section and 
who is permanently and totally disabled from nonservice-
connected disability not the result of the veteran's willful 
misconduct is entitled to VA pension benefits.  See 38 
U.S.C.A. § 1521(a).

Special monthly pension is payable to a veteran by reason of 
need for aid and attendance.  38 C.F.R. § 3.351(a)(1).  A 
veteran will be considered in need of regular aid and 
attendance if she: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

In determining whether a veteran is entitled to SMP based on 
the aid and attendance of another person, 38 C.F.R. 
§ 3.352(a) provides: The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of claimant to dress or undress 
herself, or to keep herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require her to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

SMP may also be paid if a veteran has a single permanent 
disability rated 100 percent disabling (not including total 
rating based upon unemployability under 38 C.F.R. § 4.17) and 
either (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the disability rated as 100 percent disabling 
and involving different anatomical segments or bodily 
systems, or (2) is "permanently housebound" by reason of 
disability or disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. 
§ 3.351(d)(1) and (2).

The requirement of "permanently housebound" status is met 
when the veteran is substantially confined to her dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout her lifetime.  38 U.S.C.A. § 1502(c); 38 
C.F.R. § 3.351(d)(2).

The evidence of record shows that the veteran is not a 
patient in a nursing home.  She also is not blind in both 
eyes with visual acuity of 5/200 or less, and does not have 
contraction visual field vision of 5 degrees or less.  This 
is not in dispute.

May 2004 VA treatment records show that the veteran reported 
getting much more acute pain to the point that it was 
becoming very difficult to weight-bear and move.  She noticed 
that she was having trouble getting into her car, and had to 
pick up her leg to perform that action.  She stated that she 
could neither walk nor work.  She further stated that she 
could not take care of her children.   

In another VA medical hospital visit in May 2004, the veteran 
complained of bad pain in her right hip and not being able to 
stand or walk.  

A June 2004 VA treatment record reveals that the veteran 
reported using crutches and experiencing great pain due to 
her current hip problem.  She further reported that she 
continued to provide child care services, but was only able 
to manage one child at a time.  It was revealed that the 
veteran operated a child care business, had her own children, 
and would be unable to care for her kids or operate the 
business post surgery during rehabilitation.  

A December 2004 treatment report from Colorado Springs 
Orthopaedic Group shows that the veteran is a single mother 
of two children at home.  The treatment report further showed 
that she ran a child care business and was self-employed.  
The impression was congenital dysplasia with degenerative 
arthritis of the right hip, and that she was on morphine due 
to hip pain.  

In a January 2005 medical statement for the purpose of 
determining housebound or A & A status, a physician provided 
a response of "yes" to questions concerning whether the 
veteran could dress, undress or keep ordinarily clean and 
presentable without assistance, feed herself, and attend to 
the wants of nature unassisted.  The physician answered 
"no" to questions concerning whether there was frequent 
need of adjustment of any special prosthetic or orthopedic 
appliance which could not be done with help; whether there 
was mental or physical incapacitation requiring assistance to 
protect veteran from the hazards or dangers incident to daily 
environment; whether there was blindness; whether the veteran 
was bed-ridden; whether the veteran was in a nursing home, or 
whether the veteran's disabilities confined her to her home 
and the immediate premises.  The examiner diagnosed 
congenital dysplasia with degenerative arthritis of the right 
hip.  The examiner also noted that the veteran was on 
morphine due to right hip pain. 
  
At a July 2005 VA examination, the veteran reported 
ambulation problems due to her hip disorder.  Physical 
examination showed her carriage and posture were normal.  Her 
gait was somewhat antalgic and assisted with a left crutch.  
She did evidence limited hip and lower back motion.

By letters written in December 2005 and May 2008, Dr. S. 
Myers stated that with a diagnosis of right hip dysplasia, 
the veteran is unable to seek gainful employment.  He 
continued that the right hip dysplasia and use of narcotics 
left the veteran unable to drive or do normal activities of 
daily living.  He added that the veteran was unable to leave 
her home unless assisted by others.  

After reviewing the pertinent evidence of record, the Board 
concludes that the veteran is not so nearly helpless as to 
require the regular aid and attendance of another person.  
The veteran contends that she is unable to drive and is 
housebound.  She explains that she has others do her laundry, 
house cleaning, grocery shopping, and errands to the bank 
because she can no longer drive.  Dr. Myers concludes that 
she is unable to drive, engage in normal activities of daily 
living, or leave her home unless assisted by others.  
Notably, however, Dr. Myers is vague as to which activities 
of daily living he believes the veteran is unable to perform.  
Moreover, although indicating that the veteran required 
assistance to leave her home, he did not conclude that she 
required the regular aid and attendance of another person.  

The Board points out in this regard that merely having to 
rely on another for transportation, whether a friend or a bus 
driver, does not equate to requiring regular aid and 
attendance.  In this particular case, although the veteran is 
prevented from driving because of her disabilities, she is 
not shown to be prevented from ambulating or from doing other 
activities of daily living.  Despite her contention that she 
is unable to do household chores, the January 2005 physician 
specifically concluded that her disabilities did not impact 
on her activities of daily living to the extent where the 
regular aid and attendance of another person is required.  
That physician concluded that the veteran could dress, 
undress or keep ordinarily clean and presentable without 
assistance, feed herself, and attend to the wants of nature 
unassisted.  He also noted that there was no mental or 
physical incapacitation requiring assistance to protect 
veteran from the hazards or dangers incident to daily 
environment.  

Given the vagueness of Dr. Myers's opinion, the Board finds 
that the January 2005 examiner's findings are of greater 
probative value than the opinions of either Dr. Myers or the 
veteran herself.  In the Board's opinion, the evidence as a 
whole shows that the specific disabling conditions enumerated 
in 38 C.F.R. § 3.352(a) are not present.  The Board 
consequently concludes that entitlement to SMP based on the 
need for regular aid and attendance of another person is not 
warranted.       

With respect to SMP based on housebound status, the Board 
notes that the veteran does not have any disability rated 
permanent and total.  Her recognized nonservice-connected 
disorders include right hip disability, evaluated as 60 
percent disabling; cervical spine disability; evaluated as 10 
percent disabling; and low back disability, evaluated as 10 
percent disabling.  

Moreover, the record shows that she is not permanently 
housebound.  Again, while the veteran apparently requires 
some assistance in traveling, she clearly is able to leave 
her house for more than just seeking medical treatment.

In sum, the evidence shows that the veteran's disorders do 
not impair her to the extent where SMP is warranted.  The 
preponderance of the evidence being against the claim, the 
Board concludes that entitlement to SMP is denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

The appeal is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


